 1                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ABELARDO        MARTINEZ,      JR.,    an Case No.: 2:19-cv-04992-CJC-AS
     individual,                               Judge: Honorable Cormac J. Carney
12

13              Plaintiff,
                                               ORDER GRANTING DISMISSAL OF
                                               ENTIRE ACTION WITH PREJUDCE
14              v.
15 FOOT LOCKER, INC., a New York
   corporation; and DOES 1-10, inclusive,      Complaint filed: April 29, 2019
16

17              Defendants.
18

19
20

21

22

23

24

25

26

27

28

                     ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: September 4, 2019             By: _____________________________
                                              Hon. Cormac J. Carney
 9                                             United State District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
